Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2006

Smith v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2014




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Smith v. Johnson" (2006). 2006 Decisions. Paper 255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                 Case No: 03-2014

                               DANIEL R. SMITH


                                         v.


                  PHILLIP L. JOHNSON, Superintendent, and
              TIMOTHY G. COLLINS, Publication Review Committee


                                   David R. Smith,

                                           Appellant


                  On Appeal From the United States District Court
                      for the Western District of Pennsylvania
                           District Court No.: 03-cv-01281
                  District Judge: The Honorable Donald E. Ziegler


                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                October 26, 2006

              Before: SMITH, WEIS, and NYGAARD, Circuit Judges

                            (Filed: November 1, 2006)



                                    OPINION




SMITH, Circuit Judge.
       The appellant, Daniel R. Smith (“Smith”) is an inmate at the State Correctional

Institution at Pittsburgh, Pennsylvania (“SCIP”). Smith commenced this civil action

against appellees Philip L. Johnson, Superintendent (“Johnson”), and Tim G. Collins,

Publication Review Committee (“Collins”), alleging that they denied him the ability to

practice his religion of Yoruba/Palero/Vodun. Smith purchased by mail two volumes of a

religious text entitled “El Libro,” by Carlos Montenegro, a Palero Priest, in November of

1999. Three months later, Smith received a form notice from Collins informing him that

the Publication Review Committee (“PRC”) had disapproved “El Libro,” in accordance

with Pennsylvania Department of Corrections (“DOC”) policy. The notice stated that “El

Libro” fell into the category of publications that “advocate, assist or are evidence of

criminal activity or institution misconduct.” Smith timely appealed the decision. Johnson

replied that “El Libro” was “obscene.” Smith wrote to Johnson and requested

reconsideration of the PRC decision. Johnson replied that, although “El Libro” was not,

in fact, obscene, it did “refer to issues of control over other individuals, which is not

permissible within a correctional setting,” and that Johnson would not overrule the PRC.

       Smith continued to appeal and secured additional review by the PRC. Johnson

wrote to the DOC Executive Deputy in May of 2000, stating that “El Libro” contained

“spells and rituals” and that, “there are individuals within these settings who are capable

of believing that such spells are possible.” Therefore, “conflict that could arise because

of this aspect makes this publication inappropriate.” Smith was informed that his final

appeals were denied and that he could have “El Libro” returned to the publisher, mailed

                                              2
home, or destroyed. Smith informed Johnson and Collins that he wanted “El Libro” sent

to Mrs. Charlotta Smith. Smith was instructed to provide a postage slip as well as a

request to mail the text, which he did. In August of 2000, Smith asked Johnson about the

status of his request and was informed that the texts had been destroyed because he had

not provided the postage slips and mailing request in a timely manner.

      Smith filed a standard form 42 U.S.C. § 1983 complaint in the Western District of

Pennsylvania on June 30, 2000, after the final decision that “El Libro” would not be

permitted within the SCIP. Smith alleged violations of his First, Eighth, and Fourteenth

Amendment rights stemming from the withholding and subsequent destruction of his

religious text. Johnson and Collins filed a motion to dismiss, which the Magistrate Judge

construed as a motion for summary judgment. The Magistrate Judge recommended

summary judgment against the Eighth and Fourteenth Amendment claims, but denied it

for the First Amendment claim. The District Court agreed and entered an order to that

effect on March 28, 2002. After limited written discovery, Johnson and Collins again

filed a motion for summary judgment against the First Amendment claim. The Magistrate

Judge recommended that the motion be granted, and the District Court entered an order

granting summary judgment against all Smith's claims on March 26, 2003. Smith timely

appealed to this Court, which granted his motion to proceed in forma pauperis. This

Court appointed counsel to brief and argue the First Amendment claim.

      Smith argues on appeal that the District Court should have construed his complaint

as also stating a claim under the Religious Land Use and Institutionalized Persons Act

                                            3
(“RLUIPA”). 42 U.S.C. § 2000cc-1(a).1 We will remand to the District Court for

consideration of Smith's claim under RLUIPA.2

       The Magistrate Judge and District Court analyzed Smith's claim under the

framework laid out by the Supreme Court in Turner v. Safley, 482 U.S. 78 (1987). The

Turner Court articulated a “reasonableness” test for federal court review of First

Amendment challenges to prison practices or regulation. Id. at 89. The Court stated that,

“when a prison regulation impinges on inmates’ constitutional rights, the regulation is

valid if it is reasonably related to legitimate penological interests.” Id. The Court then

articulated four factors to weigh in determining a regulation’s reasonableness: (1) whether

there is a rational connection between the regulation and the asserted government interest;

(2) whether the prisoner has alternative means to exercise the affected right; (3) what

impact accommodation of the right would have on prison administration and resources;

(4) whether there is a ready alternative to the regulation that accommodates the prisoner's

rights with a de minimis impact on penological interests. Id. at 89-91.

       The Magistrate Judge and District Court correctly applied the Turner factors. We

will affirm the District Court’s judgment with respect to Smith’s First Amendment claim.


   1
    The District Court had federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1343. We have appellate jurisdiction over the District Court's final order pursuant to 28
U.S.C. § 1291. We exercise plenary review over a grant or denial of summary judgment.
See, e.g., Carter v. McGrady, 292 F.3d 152, 157 (3d Cir. 2002).
  2
    We have carefully considered the Magistrate Judge’s recommendations and the District
Court’s judgment with regard to Smith’s Eighth and Fourteenth Amendment claims. We will
affirm for the reasons set out by the Magistrate Judge and District Court.
                                              4
However, the District Court erred by not accounting for the heightened statutory

protection prescribed by Congress in RLUIPA. See 42 U.S.C. § 2000cc-1(a). RLUIPA

states that, for state correctional facilities receiving federal funds:

       No government shall impose a substantial burden on the religious exercise of a
       person residing in or confined to an institution . . . even if the burden results from a
       rule of general applicability, unless the government demonstrates that imposition
       of the burden on that person--
       (1) is in furtherance of a compelling governmental interest; and
       (2) is the least restrictive means of furthering that compelling governmental
       interest.

Id. The District Court should evaluate Smith’s claim under the more stringent RLUIPA

test, as his claim may benefit from the heightened standard.

       Johnson and Collins contend that, because Smith did not allege a RLUIPA

violation in his pro se complaint, we should deem Smith to have waived his RLUIPA

claim. However, this Court has often observed that “we have an obligation” to liberally

construe pro se civil rights complaints. Holley v. Department of Veteran Affairs, 165
F.3d 244, 248 (3d Cir. 1999). See Haines v. Kerner, 404 U.S. 519, 520-21 (1972). We

apply the relevant law, regardless of whether the pro se litigant has identified it by name.

Small v. Lehman, 98 F.3d 762, 766 (3d Cir. 1996). We followed this approach for

RLUIPA's predecessor statute, the Religious Freedom Restoration Act (“RFRA”). Id.

We stated that because RFRA was then “in force and as it was the applicable law, the

district court was required to apply the compelling interest test to the facts,” even though

the parties had not brought RFRA to the Court's attention. Id. This approach is in accord

with our sister Circuits. See Hammons v. Saffle, 348 F.3d 1250, 1258 (10th Cir. 2003)

                                                5
(noting that pro se plaintiffs are only “required to allege the necessary underlying facts to

support a claim under a particular legal theory,” and remanding to the district court for

consideration of a RLUIPA claim); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir.

2004) (noting that, “when the plaintiff proceeds pro se, as in this case, a court is obliged

to construe his pleadings liberally, particularly when they allege civil rights violations,”

and remanding to the district court for consideration of a RLUIPA claim). We will

remand to the District Court for consideration of Smith's complaint under RLUIPA.




                                              6